Title: John F. Dumoulin to Thomas Jefferson, 31 May 1816
From: Dumoulin, John Franklin
To: Jefferson, Thomas


          
            
              Sir
              South fourth St Philadelphia May the 31st 1816—
            
            On Sunday the  12th inst the eve of my departure from Washington I was flattered by the receipt of the letter you did me the honor of writing to me informing me of the receipt of the copies of my Essay which I had taken the liberty of sending you, In a
			 few lines you have set in the strongest light the invaluable right which I had undertaken to advocate. Enlightened as this age and especially this country is in political science yet the
			 difficulty
			 interposed to the establishment of many principles of freedom is great and surprising. But looking back to the last century it is impossible not to be pleased with the situation in which we are
			 placed. The yet remaining prejudices resulting from an English and aristocratic education will not allow the correctness of any principle which cannot be sanctioned by a precedent from Coke or supported by some dictum pronounced in an Age of ignorance and slavery. But these persons find themselves daily in a greater minority. Humanity receives continually accession to her
			 cause from the rising generation while prejudice can hardly decoy a single recruit to her ranks. this is the never failing consequence of that principle and argument for toleration which you so
			 long
			 since laid down that for truth to triumph over error and prejudice it only required an equal and unrestrained freedom of discussion
            I fear Sir I may appear rude or negligent in not having sooner acknowledged your letter—indeed since I was made happy by its receipt I have scarce had a moment of leisure—On my arrival at Baltimore I had to unpack a small library which had just arrived to me from the island of Trinidad and which I had on leaving the island committed to the care of an acquaintance—I found several of my most valuable books missing which by breaking many sets of works made my loss in reality much greater than it was numerically—the chagrin which I felt made me come to the resolution of going to the West Indies and no longer to depend on those who had neglected me—the hopes of accomplishing this and returning before the hurricane months made me seize the first opportunity and hurried me in my
			 preparations—I had taken my passage on board a Vessel about to proceed on her voyage immediately when the wishes of my friends added to the superior consideration that by leaving the Country
			 even
			 for a few months I would forfeit the period of probation for Citizenship which I have already served, I gave over my intended voyage and have changed it to one for New Orleans for which place I sail on Wednesday next in the Ship Tennessee.
            
            I have here mentioned these little facts because the hurry and anxiety attending them are the causes of my not having sooner acknowledged the letter you did me the honor of addressing to me—
            It is my present intention to settle myself in that country of whose liberty and independence you are the father and whose valuable and important emporium you sought to preserve from  the extravagance of speculation—You will perhaps Sir, be surprised that I should prefer the seeming monotony of a Sea Voyage to the magnificent and variety of the land and river passage—but this last is a feast which I wish to enjoy more at leisure and which I fear I would not have time to spare at present, being particularly desirous of being at New Orleans while Mr Robertson its strictly virtuous representative is there. If I went by the Ohio and Missipi the well known hospitality of the inhabitants of their banks would not permit me to arrive at New Orleans for several months at least when I should not have the pleasure and advantage of Meeting either Mr Robertson or Mr Brown the Senator as they mentioned it was not their intention to remain longer in Louisiana than August.
            I am proud in being recollected by the family at Monticello. May I beg you to make my respectful remembrances and believe
            
              Sir Your very humble and devoted
              J: F: Dumoulin—
            
          
          
            I beg Sir you may pardon the incoherence of this letter, but yesterday arrived in this City I am now about leaving it for New York where I go for a day to go to make my Adieus to my friends of whom, Mr Emmet felt no small pleasure and pride at your recollection of him and was grateful for your kindness to me at Monticello.
          
        